Citation Nr: 1626450	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  11-05 019A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a right ankle disability.

2.  Whether new and material evidence has been received to reopen the claim of service connection for a left ankle disability.

3.  Whether new and material evidence has been received to reopen the claim of service connection for diabetes mellitus.

4.  Whether new and material evidence has been received to reopen the claim of service connection for mandible trauma.

5.  Entitlement to service connection for a heart disability, to include mild ischemia of the mid anteroseptal wall and basal inferior wall territories, coronary artery disease, and congestive heart failure, to include as secondary to service-connected hypertension.  

6.  Entitlement to service connection for a right ankle disability.

7.  Entitlement to service connection for abnormality of the pituitary gland.

8.  Entitlement to an initial compensable rating for erectile dysfunction.

9.  Entitlement to an initial rating in excess of 30 percent for migraine headaches.

10.  Entitlement to a rating in excess of 10 percent for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION


The Veteran had active military service from December 1972 to December 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2009, January 2011 and October 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The November 2009 rating decision, in relevant part, granted service connection for migraine headaches and assigned a 30 percent rating, effective July 16, 2009.  The rating decision also determined that new and material evidence had not been received to reopen the claims of service connection for a left ankle disability, a right ankle disability, mandible trauma, and diabetes mellitus.  Lastly, the rating decision denied entitlement to an increased rating for hypertension.

In pertinent part, the January 2011 rating decision granted service connection for erectile dysfunction and assigned a noncompensable rating, effective May 7, 2009.  

The October 2013 rating decision denied entitlement to service connection for a heart disability and abnormality of the pituitary gland.

The Veteran testified before a VA Decision Review Officer (DRO) at a June 2010 hearing conducted at the RO.  He also testified before the undersigned at a Board hearing in April 2016.  Transcripts of the hearings have been reviewed and associated with the claims file.

The issues of entitlement to service connection for a right ankle disability and a heart disability and entitlement to an increased rating for migraine headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In correspondence received in November 2015, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to withdraw the appeal as to the issues involving mandible trauma and erectile dysfunction.

2.  On the record of the April 2016 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to withdraw the appeal as to the issues involving diabetes mellitus, a left ankle disability, abnormality of the pituitary gland, and hypertension.

3.  In an April 2007 rating decision, the RO denied service connection for a right ankle disability.  The Veteran did not file a notice of disagreement and no new and material evidence was received within the appeal period.

4.  The evidence received since the April 2007 rating decision is not duplicative or cumulative of evidence previously of record and it raises a reasonable possibility of substantiating the Veteran's claims of service connection for a right ankle disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal have been met with respect to the issue of whether new and material evidence has been received to reopen the claim of service connection for mandible trauma.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2015).

2.  The criteria for withdrawal of a substantive appeal have been met with respect to the issue of whether new and material evidence has been received to reopen the claim of service connection for diabetes mellitus.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2015).

3.  The criteria for withdrawal of a substantive appeal have been met with respect to the issue of whether new and material evidence has been received to reopen the claim of service connection for a left ankle disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2015).

4.  The criteria for withdrawal of a substantive appeal have been met with respect to the issue of entitlement to service connection for abnormality of the pituitary gland.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2015).

5.  The criteria for withdrawal of a substantive appeal have been met with respect to the issue of entitlement to an initial compensable rating for erectile dysfunction.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2015).

6.  The criteria for withdrawal of a substantive appeal have been met with respect to the issue of entitlement to a rating in excess of 10 percent for hypertension.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2015).

7.  The criteria for reopening the claim of service connection for a right ankle disability have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  In light of the Board's fully favorable action herein, further discussion of the VCAA is unnecessary.

I.  Withdrawal of Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  At any time before the Board promulgates a decision, an appellant or his or her authorized representative may withdraw a substantive appeal as to any or all issues either on the record at a hearing or in writing.  38 C.F.R. § 20.204. 

In correspondence received in November 2015, the Veteran indicated that he wished to withdraw his appeal as to the issues regarding mandible trauma and erectile dysfunction.  Additionally, on the record at the April 2016 Board hearing, the Veteran stated that he wished to withdraw his appeal as to the issues regarding diabetes mellitus, a left ankle disability, abnormality of the pituitary gland, and hypertension.  The withdrawals were received by the Board prior to the promulgation of a decision on the appeal.  As such, there remain no allegations of error of fact or law for appellate consideration as to these issues.  Accordingly, the Board does not have jurisdiction to review the issues and they are dismissed.  See 38 C.F.R. § 20.202.

II.  Petition to Reopen

Applicable law provides that a final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

The Veteran's claim of service connection for a right ankle disability was denied in an April 2007 rating decision because there was no evidence that a right ankle disability had been clinically diagnosed.  The evidence of record at the time of the April 2007 rating decision consisted of the appellant's service treatment, VA treatment records, and private treatment records.  

The appellant was notified of this decision and of his procedural rights by letter in May 2007.  He did not appeal the determination and no new and material evidence was received within a year of its issuance.  Thus, the April 2007 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Since the April 2007 rating decision, additional VA and private treatment records, a transcript of the June 2010 DRO hearing, and a transcript of the April 2016 Board hearing have been associated with the claims file.  

After a review of the evidence, the Board finds that new and material evidence has been received to reopen the claim of service connection for a right ankle disability.  The evidence is new, as it was not part of the record at the time of the April 2007 rating decision.  It is also material, as it relates to an unestablished fact necessary to substantiate the claim.  In relevant part, the private treatment records demonstrate a diagnosis of a right ankle disability.  Specifically, in a May 2010 private orthopedic clinic note, it was reported that an MRI of the appellant's right ankle revealed an osteochondral lesion of the medial talar dome.  Therefore, the evidence is new and material and the claim of service connection for a right ankle disability is reopened.


ORDER

The appeal on the issue of whether new and material evidence has been received to reopen the claim of service connection for mandible trauma is dismissed.

The appeal on the issue of whether new and material evidence has been received to reopen the claim of service connection for diabetes mellitus is dismissed.

The appeal on the issue of whether new and material evidence has been received to reopen the claim of service connection for a left ankle disability is dismissed.

The appeal on the issue of entitlement to service connection for abnormality of the pituitary gland is dismissed.

The appeal on the issue of entitlement to a rating an initial compensable rating for erectile dysfunction is dismissed.

The appeal on the issue of entitlement to a rating in excess of 10 percent for hypertension is dismissed.

New and material evidence having been received, the petition to reopen the claim of service connection for a right ankle disability is granted.


REMAND

Heart Disability

The Veteran asserts that his heart disability is secondary to his service-connected hypertension.  

A review of the Veteran's service treatment records reveals complaints of shortness of breath and chest pain.  An October 1989 radiologic consultation report noted old granulomatous changes.  However, in the September 1992 separation report of medical history, the Veteran denied any heart trouble.

The Veteran underwent a VA examination in October 2013, at which time congestive heart failure was diagnosed.  The examiner determined that service connection was less likely as not proximately due to or the result of the Veteran's service-connected condition.  He noted that ischemia had not been substantiated; therefore, he was unable to relate the condition to hypertension.

The Board finds that the October 2013 examination is insufficient to determine the claim of service connection for a heart disability.  While ischemia was not found, the examiner did not provide an opinion as to whether the presently diagnosed heart disability was related to the service-connected hypertension.  The examiner also failed to provide an opinion regarding direct service connection.  

The Board notes that a February 2016 x-ray revealed very chronic small vessel ischemic disease.

In light of the forgoing, on remand, an additional VA examination should be provided and an etiological opinion should be obtained.  

Right Ankle Disability

As noted herein, the Veteran has been diagnosed with a right ankle medical talar dome lesion.  The Veteran contends that the condition is due to injuries sustained during a field-service exercise in June 1984.  He reported that he has had right ankle pain since that time.

A review of the appellant's service treatment record shows that he was treated for soft tissue injury of the right lower leg/calf in June 1984 after being hit by shrapnel.  Additionally, a record dated in October 1980 reveals treatment for lower right leg pain after playing soccer.

The Board notes that the Veteran has not been afforded a VA examination in conjunction with his right ankle disability claim.  On remand, the appellant should be scheduled for a VA examination and an etiological opinion should be obtained.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Migraine Headaches

During the April 2016 Board hearing, the Veteran reported migraine symptoms reflecting a worsening of the disorder since his last VA examination in August 2009.  As such, the Veteran is entitled to a new VA examination.  See 38 C.F.R. § 3.327(a) (2015); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his heart disability.  The claims file must be reviewed and such review should be noted in the examination report.

The examiner is to identify all heart disabilities found on examination.  For all diagnosed heart disabilities, the examiner is to provide an opinion to the following:

a.  Is it at least as likely as not (a 50 percent probability or more) that any diagnosed heart disability was caused by the Veteran's service-connected hypertension? 

b.  Is it at least as likely as not (a 50 percent probability or more) that any diagnosed heart disability has been aggravated by (i.e., permanently worsened beyond normal progression) the Veteran's service-connected hypertension?

If aggravation is found, please estimate a baseline level of disability prior to such aggravation.

c.  Is it at least as likely as not (a 50 percent or greater probability) that any diagnosed heart disability is otherwise etiologically related to the Veteran's period of active military service?

A complete rationale must be provided for all opinions expressed.  If an opinion cannot be provided without resort to speculation, the physician must explain why such an opinion would be speculative.

The examiner must discuss the lay evidence of record regarding the onset of the Veteran's heart disability.

The examiner should also discuss the reports of shortness of breath and chest pain noted in the Veteran's service treatment records, and the relationship, if any, to the diagnosed heart disability.

The examiner should also discuss the finding of ischemia in private treatment records.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his right ankle disability.  The claims file must be reviewed and such review should be noted in the examination report.

The examiner is to identity all right ankle disabilities found on examination.  For all diagnosed ankle disabilities, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed right ankle disability had its onset during military service or is otherwise related to such service.

A complete rationale must be provided for all opinions expressed.  If an opinion cannot be provided without resort to speculation, the physician must explain why such an opinion would be speculative.

The examiner should also discuss the October 1980 and June 1984 service treatment records noting injury to the right lower leg and the relationship, if any, to the diagnosed right ankle disability.  

The examiner must discuss the lay evidence of record regarding the onset of the Veteran's right ankle disability and pain.

3.  Schedule the Veteran for a VA examination to determine the current severity of his migraine headaches.  The claims file must be reviewed and such review should be noted in the examination report.

Any special tests deemed medically advisable should be conducted.  

The examiner must assess whether there are characteristic prostrating attacks occurring averaging one in two months over several months; characteristic prostrating attacks occurring on an average of once a month over last several months; or frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

4.  If any benefit sought on appeal remains denied; issue a supplemental statement of the case.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


